Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 1 of 19




   REDACTED VERSION OF DOCUMENT
        SOUGHT TO BE SEALED
         Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 2 of 19
          REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1   Jeff Tillotson, SBN 139372
     jtillotson@TillotsonLaw.com
 2   Tillotson Law
     1807 Ross Avenue, Suite 325
 3   Dallas, TX 75201
     Telephone: (214) 382-3040
 4
     [Additional Counsel Appears on Signature Page]
 5   Counsel for Plaintiffs

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                   SAN FRANCISCO DIVISION
10
      ILANA FARRAR, ANDREA LOPEZ, and                 Case No. 3:14-CV-04601-WHO
11    ROSANNE COSGROVE, on behalf of
      themselves and all others similarly situated,   CLASS ACTION
12
                         Plaintiff,    PLAINTIFFS’ RESPONSE IN OPPOSITION
13                                     TO DEFENDANTS’ MOTION FOR
      v.                               PARTIAL SUMMARY JUDGMENT ON
14                                     NEW YORK STATUTORY DAMAGES, OR,
      BAYER AG, BAYER CORPORATION, and IN THE ALTERNATIVE, TO STRIKE
15    BAYER HEALTHCARE LLC,            MATERIAL FROM PLAINTIFFS’ EXPERT
                                       REPORT, OR TO DECERTIFY THE
16                 Defendants.         CLASS AS TO PLAINTIFFS’ REQUEST
                                       FOR STATUTORY DAMAGES
17
                                                      Judge: Hon. William H. Orrick
18                                                    Courtroom: 2, 17th Floor
                                                      Date: October 26, 2018
19                                                    Time: 9:00 a.m.
20

21

22

23

24

25

26

27

28

                                                       i
                                         CASE NO. 3:14-CV-04601-WHO
       Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 3 of 19
        REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
                                TABLE OF CONTENTS
 2
     Table of Authorities……………………………………………………………………………..iii
 3
       I.     Introduction…………………………………….……………………………………1
 4
       II.    Supplemental Facts………………………………………………………………….2
 5
       III.   Legal Standard………………………………………………………………………4
 6
       IV.    Argument…………………………………………………………………………….4
 7
               A. The Issue Raised By Defendants Can and Should Be Deferred………….4
 8
               B. Defendants’ Proffered Interpretation Is Erroneous……………………...6
 9
               C. Summary Judgment Must Be Denied……………………………………..10
10
               D. Defendants’ Request for Decertification Must Be Denied……………….10
11
     Conclusion………………………………………………………………………………………13
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            ii
                               CASE NO. 3:14-CV-04601-WHO
          Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 4 of 19
           REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
                                                      TABLE OF AUTHORITIES
 2   Cases
 3   Ackerman v. Coca-Cola Co.,
       No. 09-CV-395-DLI-RML, 2013 WL 7044866, at *20 n.32 (E.D.N.Y. 2013) .............................. 5
 4
     Anderson v. Liberty Lobby, Inc.,
 5     477 U.S. 242 (1986) ..................................................................................................................... 4
 6   Bateman vs American Multi-Cinema, Inc., 623 F.3d 708 (9th Cir. 2010)
       623 F.3d at 712.................................................................................................................. 5, 12, 13
 7
     Belfiore v. Procter & Gamble Co.,
 8     311 F.R.D. 29, 59 (E.D.N.Y. 2015) ............................................................................................ 12
 9   Bristol Vill., Inc. v. Louisiana-Pac. Corp.,
       916 F. Supp. 2d 357 n.5 (W.D.N.Y. 2013) .................................................................................. 12
10
     Genesco Entertainment v. Koch,
11     593 F. Supp. 743 (S.D.N.Y 1984) ................................................................................................ 7
12   Guido v. L’Oreal, USA, Inc.,
       No. CV 11-1067, 2013 WL 3353857, at *17 (C.D. Cal. 2013) .................................................... 12
13
     In re HSBC Bank, USA, N.A., Debit Card Overdraft Fee Litig.,
14      14 F. Supp. 3d 99, 103 (E.D.N.Y. 2014) ....................................................................................... 8
15   In re Scotts EZ Seed Litig.,
        2017 WL 3396433, at *6 ................................................................................................. 10, 11, 12
16
     Jones v. Tyler,
17     No. 11-CV-06313-WHO, 2015 WL 6438645, at *1 (N.D. Cal. 2015) ........................................... 4
18   Kim v. BMW of Manhattan, Inc.,
       819 N.Y.S.2d 848 (Table) (N.Y. Sup. Ct. 2005) ........................................................................... 5
19
     Kurtz v. Kimberly-Clark Corp.,
20     321 F.R.D. 482, 526 (E.D.N.Y. 2017) .......................................................................................... 9
21   Netzer v. Continuity Graphic Assocs., Inc.,
       963 F. Supp. 1308, 1323 (S.D.N.Y. 1997) .................................................................................... 9
22
     Parker v. Time Warner Entm’t Co., L.P.,
23     331 F.3d 13 (2d Cir. 2003) ......................................................................................................... 11
24   People by Vacco v. Lipsitz,
       663 N.Y.S.2d 468 (Sup. Ct. 1997) ................................................................................................ 9
25
     Shady Grove Orthopedic Associates, P.A. v. Allstate Insurance Co.,
26     559 U.S. 393 (2010) .......................................................................................................... 3, 11, 12
27   Sharpe v. Puritan’s Pride, Inc.,
       No. 3:16-CV-06717-JD, 2017 WL 475662 (N.D. Cal. Feb. 6, 2017)......................................... 2, 8
28

                                                                   iii
                                                      CASE NO. 3:14-CV-04601-WHO
          Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 5 of 19
           REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
     Statutes
 2
     New York Gen. Bus. Code § 901 ........................................................................................ 11, 12, 13
 3   NEW YORK GEN. BUS. LAW § 349(h) ....................................................................................... passim
 4   Rules

 5   Fed. R. Civ. Proc. 23 .................................................................................................................12, 13

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                   iv
                                                      CASE NO. 3:14-CV-04601-WHO
         Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 6 of 19
          REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
            Plaintiffs Ilana Farar, Andrea Lopez, and Rosanne Cosgrove (“Plaintiffs”) respectfully
 2
     submit the following Response in Opposition to Defendants’ Motion for Partial Summary Judgment
 3
     on New York Statutory Damages, Or, In the Alternative, To Strike Material From Plaintiffs’ Expert
 4
     Report, Or To Decertify the Class As to Plaintiffs’ Request for Statutory Damages (“Motion”). For
 5
     the reasons stated below, the Court should deny Defendants’ Motion.
 6
            I.      Introduction
 7
            The Court should deny Defendants’ Motion for several reasons:
 8
            1)      Premature and Unnecessary. The Court need not decide the primary issue raised in
 9
     Defendants’ Motion and should not do so until Phase III (Claims Administration) of the trial. Under
10
     the existing trial plan, the jury will determine the aggregate actual damages and the Court will
11
     determine any restitution awarded. [ECF No. 198] (trial plan). Neither the jury or nor the Court
12
     determines statutory damages as the amount has been fixed by statute.
13
            Accordingly, statutory damages only become relevant in the Claims Administration phase of
14
     the trial. There, participating claim members can elect whether they want the awarded actual damages
15
     or the applicable statutory damages. No “global number” of statutory damages is awarded or
16
     assessed. Instead, Defendants are liable to each participating class member who elects to receive
17
     statutory damages.
18
            Thus, this Court should defer the issue of the methodology of statutory damages until the
19
     Claims Administration phase. By then, the Court will know the actual damages assessed, whether it
20
     has enhanced any damages awarded to the New York class members (as allowed under § 349(h)) and
21
     what restitution has been ordered. This will allow the Court to better assess Defendants’ premature
22
     claim that the global potential amount of statutory damages is somehow unconstitutional or improper.
23
            2)      New York Statutory Damages Can Be Assessed on a “Per Injury” Basis. Even if
24
     the Court were to consider the issue, there is little support for Defendants’ sweeping reading that §§
25
     349(h) and 350-e act as damages “caps” on consumers. The thrust of Defendants’ argument is that
26
     the provisions themselves limit recovery on a per person basis regardless of how often the person
27
     was injured. Yet the “per person” language is nowhere to be found in the provisions. Instead, they
28

                                                      1
                                         CASE NO. 3:14-CV-04601-WHO
         Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 7 of 19
          REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
     both address injury (“any person who has been injured[.]”). Assessing statutory damages on the basis
 2
     of each injury is equally consistent with the language of the provisions as well as their purpose (to
 3
     ensure meaningful recovery and discourage deceptive behavior).
 4
            The cases relied on by Defendants do not reach the conclusion proffered. No case specifically
 5
     addresses the issue presented (per person versus per injury).      The primary case relied on by
 6
     Defendants (Sharpe v. Puritan’s Pride, Inc., No. 3:16-CV-06717-JD, 2017 WL 475662 (N.D. Cal.
 7
     Feb. 6, 2017)) does not address the issue and, in the context of a remand under CAFA, makes a
 8
     rudimentary damages calculation to show the case meets the CAFA jurisdictional amount-in-
 9
     controversy.
10
            Finally, Defendants’ arguments do not support summary judgment on the claim of statutory
11
     damages. The Court may agree that such damages are assessed per consumer, but Plaintiffs need not
12
     offer a “global number” or calculation at this time. The participating New York class members will,
13
     during the claims administration, elect whether they want statutory damages. Plaintiffs will not ask
14
     the trier of fact to award a “global statutory damages number” and thus no global number need be
15
     determined at this stage of the case.
16
            (3)     Due Process Concerns and Decertification. Defendants sudden expression of
17
     constitutional concern over statutory damages changes nothing. First, the amount of total statutory
18
     damages is not known because Class Counsel does not know which class members will be allowed
19
     to participate in the claims administration and what relief they will elect. Thus, any constitutional
20
     challenge is, at best, premature and, more likely nonexistent. Second, the mere awarding of statutory
21
     damages on a per injury basis is not, in and of itself, unconstitutional. There is nothing inherently
22
     unconstitutional about awarding statutory damages each time a Defendant commits a deceptive act;
23
     just as actual damages can be awarded for each such act. Third, under no circumstances do any of
24
     Defendants’ arguments support decertification. The Ninth Circuit in Bateman v. American Multi-
25
     Cinema, Inc., 623 F.3d 708 (9th Cir. 2008) specifically rejected damages proportionality as a basis
26
     for denying class certification. Further, if the Court has any such due process or proportionality
27
     concerns at this stage of the case, it can simply determine that statutory damages are assessed per
28

                                                      2
                                         CASE NO. 3:14-CV-04601-WHO
         Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 8 of 19
          REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
     class member and shall be addressed during the claims administration phase. Defendants have no
 2
     credible constitutional or due process challenges to such a ruling.
 3
            Finally, the contention that § 901(b) of the New York General Business Code precludes the
 4
     application of statutory damages in the class action context has been foreclosed by Shady Grove
 5
     Orthopedic Associates, P.A. v. Allstate Insurance Co., 559 U.S. 393 (2010), and subsequent New
 6
     York cases. As Justice Scalia noted, § 901(b) does not simply bar statutory damages as part of an
 7
     ongoing class action, it provides that the suit “may not be maintained as a class action.” Id., 559 U.S.
 8
     at 399 (emphasis in original). The conflict between § 901(b) and Fed. R. Civ. Proc. (which obviously
 9
     does allow this case to proceed as a class action) is resolved in favor of Rule 23. Id., 559 U.S. at 445
10
     (“[T]he Court today agrees – that Rule 23 unavoidably preempts New York’s prohibition on the
11
     recovery of statutory damages in class actions.”) (Ginsburg, J. dissenting).
12
            II.     Supplemental Facts.
13
            The expert report addressed by Defendants’ Motion has been replaced but, in the interest of
14
     candor to the Court, the underlying issues remain. On September 25, 2018, Plaintiffs provided a
15
     supplemental expert report from Brian Bergmark, their damages expert. The new report, which was
16
     provided by agreement and at Defendants’ requests, was occasioned by the fact that certain sales
17
     information supplied by Defendants from a third party was, by their own admission, erroneous. Thus,
18
     new data was supplied and Mr. Bergmark provided updated calculations.
19
            In his new report,            Mr. Bergmark states that he “express[es] no opinion on whether
20
     statutory damages should be calculated on a per unit basis (i.e. for each occurrence of fraud or injury)
21
     or on a per consumer basis (i.e. no matter how often a consumer was defrauded, he or she is limited
22
     to $500 statutory damages.).” He then states that he has been asked by counsel to calculate statutory
23
     damages “on a per unit basis” and employs the same methodology as before (e.g., number of units
24
     purchased during class period X $50 and $500). He calculates lower amounts than his prior report
25
     because the total number of units purchased went down from approximately                    his original
26
     report to                his new report.
27

28

                                                      3
                                         CASE NO. 3:14-CV-04601-WHO
         Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 9 of 19
          REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
            Upon further review and consideration of the Court’s trial plan, Class Counsel does not intend
 2
     to offer a “global” statutory damages number as part of either Phase I (Liability) or Phase II
 3
     (Damages) of the trial. It is Class Counsel’s belief that the assessment of statutory damages will take
 4
     place during Phase III of the trial (Claims Administration). Class Counsel may, at that time, argue
 5
     that damages for New York class members should be enhanced under NEW YORK GEN. BUS. LAW §
 6
     349(h). Also, unless the Court rules otherwise on the threshold issue (“per person vs. per injury”),
 7
     Class Counsel may argue that participating New York class members should be allowed to obtain
 8
     statutory damages based on a per injury basis administered by the claim form process. This
 9
     determination will be made in light of the jury’s assessment of actual damages, the Court’s ruling on
10
     any restitution and the overall evidence adduced at trial.
11
            To be sure, so there is no misunderstanding on Defendants’ part, if a liability finding is
12
     returned by the jury, Class Counsel will seek to have each participating New York class member have
13
     at the very least the option of receiving their actual damages or the minimum statutory damages
14
     ($50/$500) that even Defendants concede are permissible.
15
            III.    Legal Standard
16
        “Summary judgment is proper where the pleadings, discovery and affidavits demonstrate that
17
     there is ‘no genuine dispute as to any material fact and [that] the movant is entitled to judgment as a
18
     matter of law.’” Jones v. Tyler, No. 11-CV-06313-WHO, 2015 WL 6438645, at *1 (N.D. Cal. 2015)
19
     (Orrick, J.) (quoting FED. R. CIV. P. 56(a)). “Material facts are those which may affect the outcome
20
     of the case.” Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “A dispute as to
21
     a material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for
22
     the nonmoving party.” Id.
23
            IV.     Argument
24
            A.      The Issue Raised By Defendants Can and Should Be Deferred.
25
            As argued below, Plaintiffs contend that Defendants are mistaken in their interpretation of the
26
     applicable New York statutes. That said, this matter need not be decided at this stage of the litigation.
27

28   Instead, it can be deferred until Phase III (Class Administration) and after the actual damages phase


                                                       4
                                          CASE NO. 3:14-CV-04601-WHO
         Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 10 of 19
          REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1   of this case.

 2           First, the jury is not going to assess or determine specific statutory damages. That amount is
 3
     already determined by the statutes themselves ($50 and/or $500).1 Assuming there is a liability
 4
     finding in Phase I of the trial, then any New York class member who participates in the relief will be
 5
     entitled to elect his or her actual damages (as assessed by the jury) or statutory damages. Defendants
 6
     will be liable for those respective amounts. The amount of statutory damages will depend on the
 7

 8   number of New York class members who elect such relief. New York class members cannot

 9   intelligently make such an election until actual damages are determined.
10           Second, whether those statutory damages are allowed on a per person or a per injury basis can
11
     be deferred until after Phases I (Liability) and II (Damages) of the trial. This allows the Court to
12
     consider the various issues raised by Defendants (e.g., whether possible statutory damages are
13
     disproportionate to the actual relief awarded, etc.) in light of the actual damages findings by the jury
14

15   and the Court’s assessment of any restitution. That evidence may show that Plaintiffs were injured

16   in numerous, separate events (which, in turn supports a “per injury” methodology). In any event, the

17   Court will have the benefit of knowing the specific actual damages awarded for purposes of assessing
18
     how to handle the statutory damages in a more efficient manner.
19
             Third, Defendants’ proposed plan—which is to start decertifying portions of the class and
20
     dismiss statutory damages altogether—is unsupported by the law and makes little practical sense.
21
     Even if this Court determines now that statutory damages are capped at $50/$500 per class member,
22

23
     1
24     The New York statutes at issue do not provide for an amount “up to” (like the Fair and Accurate
     Credit Transaction Act discussed in Bateman). Bateman, 623 F.3d at 712. Instead, the New York
25   statutes at issue here simply set the statutory damages at a fixed amount. The jury does not determine
     a separate amount. Thus, as one court explained, “[Section 349] provides for a minimum amount of
26
     statutory damages . . . if plaintiffs are able to prove injury, but their damages are less than the statutory
27   minimum, they will still be entitled to the minimum amount of statutory damages.” Ackerman v.
     Coca-Cola Co., No. 09-CV-395-DLI-RML, 2013 WL 7044866, at *20 n.32 (E.D.N.Y. 2013) (citing
28   Kim v. BMW of Manhattan, Inc., 819 N.Y.S.2d 848 (Table) (N.Y. Sup. Ct. 2005)).

                                                        5
                                           CASE NO. 3:14-CV-04601-WHO
        Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 11 of 19
         REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1   they are still recoverable by each and every participating New York class member. Plaintiffs do not

 2   need to offer a global number of statutory damages today because the class members themselves are
 3
     entitled to elect what ultimate relief they wish to receive. That “global number” will be determined
 4
     by the number of New York class members seeking such relief when such relief is disbursed. Nothing
 5
     needs to be adjudicated now. Phase III is the proper time to handle this issue.
 6
            Fourth, deferring this issue will also allow the Court to assess the last part of NEW YORK
 7

 8   GEN. BUS. LAW § 349(h), which permits the Court to “in its discretion, increase the award of damages

 9   to an amount not to exceed three times the actual damages up to $1,000, if the court finds the
10   defendant willfully or knowingly violated this section.” This determination may further alter class
11
     members’ decision whether to accept the actual damages awarded by the jury, the statutory damages
12
     allowed or the Court’s enhancement of any such permissible damages. Also, the Court will have
13
     assessed any restitution by then, which may similarly bear on this issue.
14

15            Finally, Plaintiffs are not seeking to defer a determination of the matters raised by

16   Defendants simply for the sake of delay. Class Counsel does not foresee any circumstances under

17   which the jury awards a global “statutory damages” amount. That determination is made not by the
18
     jury but by the New York class members in connection with any relief being distributed under Phase
19
     III of the case. This Court can fashion relief for the class that requires Defendants to pay the awarded
20
     actual damages or the applicable statutory damages.
21
            B.      Defendants’ Proffered Interpretation Is Erroneous.
22
            Even if the Court were to address the threshold issue raised by Defendants, summary
23

24   judgment must still be denied. Obviously, Plaintiffs seek, on behalf of New York class members, the

25   possibility of statutory damages under §§ 349(h) and 350-e of the New York General Business Law.

26   Those provisions state as follows:
27          Section 349(h): “any person who has been injured by reason of any violation of this
            section may bring an action in his own name to enjoin such unlawful act or practice, an
28

                                                       6
                                          CASE NO. 3:14-CV-04601-WHO
        Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 12 of 19
         REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1          action to recover his actual damages or fifty dollars, whichever is greater, or both such
            actions.”
 2
            Section 350-e: “any person who has been injured by reason of any violation of § 350
 3          or §350(a) of this article may bring an action in his or her own name to enjoin such
            unlawful act or practice, an action to recover his or her actual damages or five hundred
 4          dollars, whichever is greater, or both such actions.”

 5   NEW YORK GEN. BUS. LAW §§ 349(h) and 350-e.

 6          Defendants argue that, regardless of the number of times a particular person is injured, his or

 7   her statutory damages are capped at either $500 or $50, depend upon the applicable section violated.

 8   Yet neither the specific language of the applicable provisions or the cases relied upon by Defendants

 9   support their interpretation.

10          First, there is nothing in the language of either provision that suggests they were enacted

11   with the purpose of serving as some sort of “global cap” on a consumer’s recovery. Instead, the

12   provisions, which are modelled in part on the FTC Act, are intended to ensure consumers have a

13   meaningful recovery while discouraging deceptive actions. Genesco Entertainment v. Koch, 593 F.

14   Supp. 743, 751-752 (S.D.N.Y 1984). Defendants ignore this purpose and instead treat the provisions

15   as virtual “damages caps.” But the specified statutory damages were not designed as a “cap;” they

16   were intended to be a minimum recovery.

17          Second, while Defendants argue that “Sections 349(h) and 350-e of the New York General

18   Business Law expressly state that damages are calculated on a per-person basis, not a per-unit basis.”

19   Defs.’ Mot. at 1, the “per person” limiting language is nowhere to be found in the actual text of the

20   provisions. What Defendants actually suggest is that because each provision starts with “any

21   person,” the relief set out must similarly be so limited. Not so. The language of each provision is

22   not just “any person” but “any person who has been injured[.]” (emphasis added). The focus of the

23   provisions, which is on the injury, means that the recovery should be similarly focused on injury.

24   Thus, a fair reading of each provision is that “any person” can seek actual or statutory damages to

25   remedy each injury.

26          Third, this is not just a fair reading, but is also the right one. There are many reasons why a

27   “per injury” construction makes sense. A person may have bought a product intermittently or at

28   different periods of time. Each time it occurred constituted an injury for which recovery is possible


                                                      7
                                         CASE NO. 3:14-CV-04601-WHO
        Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 13 of 19
         REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
     under the statute. Applying statutory damages in such a manner is entirely consistent with the
 2
     purpose of the provisions, which is to ensure a meaningful recovery for class members and
 3
     discourage Defendants’ deceptive conduct.
 4
            Fourth, Defendants, citing essentially two cases, suggest that this matter has been decided.
 5
     This is not correct. None of the cases relied on by Defendants support their sweeping conclusions.
 6
     Defendants rely heavily on Sharpe, 2017 WL 475662, and argue that is “[t]he only decision
 7
     addressing the issue in this district read this language to allow statutory damages on a ‘per person’
 8
     basis.” Defs.’ Mot. at 2. Yet Sharpe did not address, much less consider, whether the Sections were
 9
     to be applied on a per person or per injury basis.
10
            Sharpe, which involved a Motion to Remand under CAFA, considered whether the specific
11
     case at issue involved at least $5 million in controversy. The defendant in Sharpe put on evidence
12
     that there were at least 100,000 putative class members and the Court, applying a mechanical $50-
13
     per-consumer-math, determined that the amount in controversy was at least $5 million.
14
            No party argued in Sharpe that the Section at issue should be applied “per injury” and the
15
     Court’s use of a “per person” methodology was a rote calculation simply to assess whether the
16
     amount in controversy met the minimum amount necessary for CAFA jurisdiction. The sum of the
17
     Court’s holding was as follows:
18

19          That statute gives a private right of action under a three-year statute of limitations, see
            In re HSBC Bank, USA, N.A., Debit Card Overdraft Fee Litig., 14 F. Supp. 3d 99, 103
20          (E.D.N.Y. 2014), and provides for the greater of actual damages or $50 in statutory
            damages per person. N.Y. GEN. BUS. LAW § 349(h).
21

22   Sharpe, 2017 WL 475662, at *2. The court said nothing further. The court did not emphasize or
23   articulate any reason why it included the phrase “per person” (when such language is absent from §
24   349(h)) other than to supply an input for its jurisdictional analysis. Indeed, the case upon which
25   Sharpe cites within the above quote, In re HSBC Bank, makes no reference to such “per person”
26   limitation.
27

28

                                                      8
                                         CASE NO. 3:14-CV-04601-WHO
        Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 14 of 19
         REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
             Other courts have applied the same statute using a per-purchase analysis. For example, in
 2
     Kurtz the court specifically considered the impact that a per-unit damages theory would have on
 3
     defendants under both §§ 349(h) and 350-e. “The statutory damages for many multiple purchasers
 4
     is potentially enormous: it is $50 or $500 per purchase plus attorneys’ fees. Yet, … the Shady Grove
 5
     opinion of the Supreme Court permits such damages.” Kurtz v. Kimberly-Clark Corp., 321 F.R.D.
 6
     482, 526 (E.D.N.Y. 2017); see also McDonald v. North Shore Yacht Sales, Inc., 513 N.Y.S.2d 590,
 7
     593 (N.Y. Sup. Ct. 1987) (stating that under § 350, “[t]he dollar amount of injury involved in such
 8
     a claim is not relevant”).
 9
             Defendants also rely on People by Vacco v. Lipsitz, 663 N.Y.S.2d 468, 477 (Sup. Ct. 1997),
10
     to support the proposition that the presence of “each violation” language in § 350-d means its
11
     absence in §§ 349(h) and 350-e supports a “per person” limitation. However, the “each violation”
12
     language contained in § 350-d is analogous to the “any violation” language used in both §§ 349(h)
13
     and 350-e. Nothing in their language suggests that numerous violations under §§ 349(h) and 350-e
14
     are somehow treated as a single violation for purposes of assessing statutory damages.
15
             The Court need look no further than to other sections of one of the provisions at issue
16
     (§349(h)) to find support for Plaintiffs’ proffered construction. For example, § 349(g) states: “all
17
     deceptive acts or practices . . . .” (emphasis added). This shows the New York legislature intended
18
     the statute to include multiple “acts” by the same defendant even if they only effect one consumer.
19
     The use of “acts” and “practices” in the plural weighs in favor of this interpretation. Section 349(a)
20
     also supports this distinction because it states: “(a) Deceptive acts or practices in the conduct of any
21
     business, trade or commerce or in the furnishing of any service in this state are hereby declared
22
     unlawful.” N.Y. GEN. BUS. LAW § 349(a). This makes sense because “Section 349 is a consumer
23
     protection act, designed to ‘combat . . . recurring transactions of a consumer type.’” Netzer v.
24
     Continuity Graphic Assocs., Inc., 963 F. Supp. 1308, 1323 (S.D.N.Y. 1997). Harmonizing the
25
     sections at issue is critical to constructing the proper reading of the statute.
26

27

28

                                                        9
                                           CASE NO. 3:14-CV-04601-WHO
         Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 15 of 19
          REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
             C.      Summary Judgment Must Be Denied.
 2
             Defendants try to use an interpretation issue (per injury versus per consumer) to obtain
 3
     dismissal of all statutory damages claims. This is improper and unjustified. First, even if the Court
 4
     agrees with Defendants’ proffered construction, Plaintiffs still have valid claims for statutory
 5
     damages. The Court will have done nothing more than fixed the amount of the statutory damages.
 6
             Second, at this stage, Plaintiffs do not need to offer a “global number” for all statutory
 7
     damages or otherwise identify the absolute maximum amount of New York class members. Since
 8
     no trier of fact will make that particular assessment, it is not an issue on which Plaintiffs bear some
 9
     burden of proof. Statutory damages are pre-determined; the only finding required is liability.
10
     Whether a particular class member ultimately receives statutory damages in Phase III of the case is
11
     not an issue assessed or decided by Defendants’ summary judgment motion. Thus, Defendants’
12
     attempt to excise statutory damages from this case must fail.
13
             D.      Defendants’ Request for Decertification Must Be Denied.
14
             In what amounts to a procedurally improper ploy, Defendants alternatively request that the
15
     Court decertify the class with respect to statutory damages and only allow the New York class to
16
     seek their actual damages. Defs.’ Mot. at 10. They attempt to justify their request on two grounds:
17
     (1) the massive amount of statutory relief sought raises due process issues requiring decertification,
18
     and (2) New York Gen. Bus. Code § 901(b) precludes class actions involving statutory damages.
19
     Neither argument is persuasive.
20
             First, Defendants’ due process protestation is both overwrought and premature. Defendants
21
     claim that the theoretical possibility of statutory damages on a per injury basis (compared to the
22
     “small” actual damages) is problematic. No such determination has been made and moreover none
23
     will even be made until Phase III of the trial. There is no basis to conclude at this stage that Plaintiff’s
24
     statutory damages claims are unconstitutional.2
25
     2
      Plaintiffs note that the court in In re Scotts also dealt with the exact same argument presented by
26   Defendants that statutory damages of the magnitude asserted in this case would be “dwarfing the
     class’s alleged actual harm.” Defs.’ Mot. at 14. The court specifically considered this same exact
27   argument in holding:
             Finally, defendants argue statutory damages in this case “would be grossly excessive
28

                                                        10
                                           CASE NO. 3:14-CV-04601-WHO
        Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 16 of 19
         REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1          Second, in many cases the actual damages numbers are not as dramatic as Defendants

 2   contend is theoretically possible. Currently, the actual damages for the New York class is
 3
              Section 349(h) allows the Court to triple that amount under certain circumstances and thus
 4
     a total award of                is contemplated by the statute. The “per injury” statutory damages
 5
     calculation for that same provision are not much higher
 6
            Third, Defendants’ contention that § 901(b) of the New York General Business Code
 7

 8   precludes the application of statutory damages in the class action context is just wrong. The

 9   argument has been foreclosed by Shady Grove Orthopedic Associates, P.A. v. Allstate Insurance
10   Co., 559 U.S. 393 (2010), and subsequent New York cases. In Shady Grove, the Supreme Court
11
     held that the Rules Enabling Act empowered Fed. R. Civ. Proc. 23 to “trump” Section 901(b) of
12
     New York state law. A significant point made by Justice Scalia in his opinion that is amplified by
13
     Defendants’ request for decertification is that § 901(b) does not merely bar statutory damages in an
14

15   ongoing class action; it provides that the suit “may not be maintained as a class action.” Id. at 399

16   (emphasis in original).

17          Thus, the very conflict the Supreme Court feared—that a state law would impair the
18   application of the Federal Rules in a federal court proceeding—comes in full view under
19
     Defendants’ argument. Applying § 901(b) does not just eliminate statutory damages; it operates to
20
     bar this case as a class action. Even for Justice Scalia, this was a bridge too far: “But that is exactly
21
     what Rule 23 does: It says that if the prescribed preconditions are satisfied [] class action may be
22

23

24           and offend due process.” The Court is sympathetic to defendants’ position; however,
             this argument is premature at this stage. The Court cannot determine as a matter of law
25           that the “the aggregation in [this] class action of large numbers of statutory damages
             claims . . . distorts the purpose of both statutory damages and class actions.” Parker v.
26           Time Warner Entm’t Co., L.P., 331 F.3d 13, 22 (2d Cir. 2003). Defendants’ motion is
             therefore denied in this respect without prejudice to raising it again if and when a jury
27           has actually awarded damages, at which time defendants may make the appropriate
             motion for a reduction of that award.
28   In re Scotts EZ Seed Litig., 2017 WL 3396433, at *6 (internal citations omitted).

                                                       11
                                          CASE NO. 3:14-CV-04601-WHO
        Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 17 of 19
         REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1   maintained” (emphasis added)—not “a class action may be permitted.” Id. 559 U.S. at 399-400

 2   (emphasis in original).
 3
            The simple answer is that “[S]ection 901(b) is no longer valid in federal court after Shady
 4
     Grove.” In re Scotts EZ Seed Litig., No. 12-CV-4727 (VB), 2017 WL 3396433, at *6 (S.D.N.Y. Aug.
 5
     8, 2017). While Plaintiffs appreciate the bravery of Defendants in arguing that the Supreme Court
 6
     got it wrong, Shady Grove remains good law. Bristol Vill., Inc. v. Louisiana-Pac. Corp., 916 F. Supp.
 7

 8   2d 357, 371 n.5 (W.D.N.Y. 2013) (“Although N.Y.C.P.L.R. 901(b) prohibits class action relief for a

 9   statutorily-imposed penalties or minimum damages, the Supreme Court held in [Shady Grove] that
10   the certification requirements of Rule 23 preempted this state law ‘procedural’ limitation in federal
11
     actions.”); Guido v. L’Oreal, USA, Inc., No. CV 11-1067, 2013 WL 3353857, at *17 (C.D. Cal. 2013)
12
     (“[A]lthough allowing the New York class to pursue statutory damages appears to contravene New
13
     York procedural law, this outcome is required under Shady Grove.”). “Once certified, a class action
14

15   in federal court would not be influenced by § 901(b) under Shady Grove.” Belfiore v. Procter &

16   Gamble Co., 311 F.R.D. 29, 59 (E.D.N.Y. 2015) (emphasis added). The court in Kurtz also closely

17   analyzed this issue finding:
18          The New York Court of Appeals has emphasized the desirability of a flexible
19          interpretation of section 901(b) to permit effective use of a class action in protecting
            large numbers of people. . . . While disagreeing with the Supreme Court majority
20          opinion, the district court is bound by it. A certified damages class under Rule 23 is not
            controlled by section 901(b)—statutory damages under section 349(h) are available on
21          a class basis in federal court, even though they would be barred by section 901(b) if the
            same action were to proceed in state court—an undesirable situation in view of Erie
22
            principles.
23   321 F.R.D. at 501-502 (emphasis added).
24          Further, Defendants’ emphasis on Bateman v. American Multi-Cinema, Inc., 623 F.3d 708
25   (9th Cir. 2010), is also misplaced. Defendants tout Bateman as “endorsing” the approach that
26   certification is inappropriate in circumstances were “the aggregation of statutory damages would
27

28

                                                      12
                                         CASE NO. 3:14-CV-04601-WHO
        Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 18 of 19
         REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1
     amplify the defendant’s exposure to unreasonable amounts bearing no relation to the class’ harm.”
 2
     Def. Mot. At 11. That “holding” and the promised “endorsement” cannot be found in Bateman.
 3
             Instead, the Ninth Circuit “concluded that the proportionality of the potential liability to
 4
     actual harm was an improper consideration under FACTA[.]” Bateman, 623 F.3d at 721. In
 5
     supporting that holding, the Court proffered a detailed rationale, much of which is present here. In
 6
     addition, the Ninth Circuit also held that the potential for large liability can justify the denial of class
 7
     certification. There, the Court held that “[w]e hold that such consideration is not an appropriate
 8
     reason to deny class certification under Rule 23(b)(3).” Id. Given Bateman, Defendants’ contention
 9
     that they face possible large statutory damages does not support decertification and, under Ninth
10
     Circuit precedent, is not even a relevant inquiry.
11
             Accordingly, the Court should deny Defendants’ alternative request to decertify the New
12
     York Class.
13
                                                  CONCLUSION
14
         For the reasons set forth above, the Court should deny Defendants’ Motion for Partial Summary
15
     Judgment, alternative request for decertification, and request to strike Plaintiffs’ New York statutory
16
     damages calculation.
17

18   Dated: October 9, 2018                          /s/ Jeffrey M. Tillotson
                                                     Jeffrey M. Tillotson (SBN 139372)
19                                                   TILLOTSON LAW
                                                     1807 Ross Avenue, Suite 325
20                                                   Dallas, Texas 75201
                                                     Telephone: (214) 382-3041
21                                                   Facsimile: (214) 292-6564
                                                     Email: jtillotson@tillotsonlaw.com
22
                                                     KAPLAN FOX & KILSHEIMER LLP
23                                                   Laurence D. King (SBN 206423)
                                                     lking@kaplanfox.com
24                                                   Linda M. Fong (SBN 124232)
                                                     lfong@kaplanfox.com
25                                                   350 Sansome Street, Suite 400
                                                     San Francisco, California 94104
26                                                   Telephone: (415) 772-4700
                                                     Facsimile: (415) 772-4707
27                                                   -and-

28

                                                        13
                                           CASE NO. 3:14-CV-04601-WHO
        Case 3:14-cv-04601-WHO Document 231 Filed 10/09/18 Page 19 of 19
         REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED



 1                                             KAPLAN FOX & KILSHEIMER LLP
                                               Robert N. Kaplan (admitted pro hac vice)
 2                                             rkaplan@kaplanfox.com
                                               Lauren I. Dubick (admitted pro hac vice)
 3                                             ldubick@kaplanfox.com
                                               850 Third Avenue, 14th Floor
 4                                             New York, New York 10022
                                               Telephone: (212) 687-1980
 5                                             Facsimile: (212) 687-7714
                                               -and-
 6                                             STANLEY LAW GROUP
                                               Matthew Zevin (SBN 170736)
 7                                             mzevin@aol.com
                                               10021 Willow Creek Road
 8                                             San Diego, California 92131
                                               Telephone: (619) 235-5306
 9                                             Facsimile: (815) 337-8419

10                                             Counsel for Plaintiffs
                                               Ilana Farrar, Andrea Lopez and Rosanne Cosgrove, on
11                                             behalf of themselves and all others similarly situated

12
                                    CERTIFICATE OF SERVICE
13
            The above and foregoing document was served upon all counsel of record herein by ECF
14   on October 9, 2018.
15                                             /s/ Jeffrey M. Tillotson
                                               Jeffrey M. Tillotson (SBN 139372)
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   14
                                      CASE NO. 3:14-CV-04601-WHO
